Citation Nr: 1447651	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-42 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for varicosities of the lower right leg, with scar residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION


The Veteran served on active duty from January 1953 to January 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, inter alia, denied service connection for varicosities of the lower right leg, with scar residuals.   In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. During the hearing, the undersigned agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 8 C.F.R. § 20.900(c)  (2013). 

In July 2011 and September 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After completing the requested action following the most recent remand, the  AMC continued to deny the claim on appeal (as reflected in a February 2013 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

Thereafter, the Board denied the claim on appeal in a May 2013 decision.  The Veteran, in turn, appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the May 2013 Board decision and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  The Board notified the Veteran of this action by the Court, and of his right to submit additional evidence and/or argument in support of his appeal, in an August 2014 letter.  Additional evidence, accompanied by a waiver of consideration of such evidence from the Veteran, was received at the Board in September 2014.  

The Board notes that in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in the Virtual VA file include a September 2004 brief submitted by the Veteran's representative but are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains the aforementioned Joint Motion and July 2014 order of the Court granting the Joint Motion.  

For the reason explained below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The claim for service connection for varicosities of the lower right leg, with scar residuals must be remanded for further development to ensure compliance with the directives of the Joint Motion.

In its May 2013 decision, the Board determined that VA's duty to assist was satisfied because, while recognizing that a November 2012 VA examination report did "not specifically and individually document consideration of some positive medical and lay evidence of record in the exact manner requested in the most recent remand, the examiner documented that he had reviewed the evidence contained in the claims file, presumably to include the positive medical evidence and lay assertions in question."  

In the Joint Motion, the parties (through their representatives) found the November 2012 examination relied upon by the Board in its May 2013 decision to be inadequate due to "the lack of any meaningful explanation provided by the examiner as to how he arrived at his conclusions" in violation of Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In this regard, the parties stated, as follows: 

[T]he examiner determined that Appellant's "claimed condition was less likely than not . . . incurred in or caused by the claimed inservice injury, event, or illness[,]" and the rationale provided by the examiner was:  Because, the right lower extremity pain, claimed as post injury right knee condition, is likely than not caused by vascular condition secondary to varicose vein with deep vein thrombosis (DVT) and atherosclerotic changes leading to intermittent claudication (pain) in the right lower extremity. [] 

Next, the examiner found that Appellant's "claimed condition is less likely than not . . . proximately due to or the result of the Veteran's service  connected condition[,]" and the rationale provided by the examiner was:  "This is a primary diagnosis of a vascular condition; i.e. not secondary diagnosis of injury or illness incurred during military service." [] The examiner also found that: [] The right lower extremity pain, claimed as post injury right knee condition, is likely than not caused by vascular condition secondary to varicose vein and atherosclerotic changes causing him intermittent claudication (pain) in the right lower extremity, i.e. nothing to do [with] his alleged traumatic injury sustained in military service.  []

Based on the lack of any meaningful explanation provided by the examiner as to how he arrived at his conclusions, and where the Board denied the claim, in part, based on its finding that that the November 2012 VA medical examination report was "the most persuasive medical opinion on the question of whether there exists a medical relationship between current varicose veins in the right lower leg and service[,]" [] remand is warranted for the Board to comply with the duty to assist and to provide Appellant with an adequate examination and opinion. 

Given the parties' conclusion that the November 2012 VA examination was inadequate, the Board was directed therein to "to provide Appellant with an adequate medical examination and opinion [] which provides a rationale sufficient to comply with the duty to assist."  As such, on remand, the AOJ should obtain an addendum opinion from the physician who conducted the November 2012 VA examination that is responsive to the Joint Motion.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  If the November 2012 VA examiner is unavailable, the RO should forward the claims to another appropriate physician to obtain the requested opinion.  Such action will afford the examiner the opportunity to consider statements supportive of the Veteran's claim by K.M., M.D. and J.A.K., M.D. received in September 2014

Prior to obtaining a further medical opinion in this appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim remanded by the Court, explaining he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate, current authorization to obtain outstanding records of any pertinent private treatment. 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim that has been remanded.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim that has been remanded that is not currently of record. Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, outstanding records of any pertinent private treatment. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist his in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained or do not exist, notify the Veteran of the records that were not obtained or that do not exist, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or response(s) from each contacted entity have been associated with the claims file, or an appropriate time period for the Veteran's response has expired, arrange to obtain an addendum opinion from the VA physician who conducted the November 2012 VA examination.     

If the November 2012 VA examiner is unavailable, forward the claims file to another appropriate physician to obtain the requested opinion.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the report should include a discussion of the Veteran's documented medical history and assertions.  

The physician should offer an opinion, based on further review of the claims file-to particularly include the statements by K.M., M.D. and J.A.K., M.D. received in September 2014-as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that varicosities of the lower right leg are related to an in-service injury, symptomatology, or pathology. 

In rendering the requested opinion, the physician must consider and discuss all pertinent medical and lay evidence of record.  Should the opinion remain negative to the Veteran, the physician should, pursuant to the direction of the Joint Motion, provide further rationale than was set forth in the November 2012 opinion.  In this regard, the physician should provide detailed rationale for rejecting each positive opinion of record,  and to the extent that the varicosities in the right leg are not ascribed to an in-service injury but other causes, the examiner must explain why such other causes are also not otherwise related to service.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that Board is required to ensure compliance with the instructions of its remands).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim in light of pertinent evidence and legal authority. 

6.  If the claim remains denied, furnish to the Veteran and his representative an appropriate SSOC  documenting consideration of all relevant evidence and that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



